Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed. The prior art of record fails to disclose the feature where the router copying one of the one or more SIDs in the SRH type MPLS extension header to a top of an MPLS label stack; and the router forwarding the packet as modified to another router of the MPLS network based on the one of the one or more SIDs included in a label stack entry at the top of the MPLS label stack, as recited in claim 1 and similarly recited in claims 6, 11, 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Filsfils et al. (Pub No.: 2021/0021513) and Kotha et al. (Pub No.: 2017/0310594) are show systems which considered pertinent to the claimed invention.
Filsfils et al. discloses network interworking with no cross-domain state may be provided. First, an edge node may receive a packet from an intermediate node in a first domain. The edge node may be between the first domain and a second domain. Next, the edge node may pop, in response to a first Service Identifier (SID) in the packet, headers corresponding to the first domain from the packet. The edge node may then push, in response to the first SID, a label stack corresponding to the second domain onto the packet. The first SID may include data corresponding to the label stack. Then the edge node may route the packet to the second domain destine to an end node in the second domain.
Kotha et al. discloses a system for operating a switch fabric. During operation, the system identifies network traffic for transmission between two access switches in a switch fabric. Next, the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAN YUEN/Primary Examiner, Art Unit 2464